Luke, J.
Exception was taken to the judgment of the trial court overruling plaintiff’s motion for a new trial, based upon the usual general grounds, in an action upon a promissory note brought by Screven Oil Company against Mrs. Barbara G. Brant, in the city court of Sylvania. The only point insisted upon in the argument on behalf of appellant is that the defendant failed to establish her defense by a preponderance of the evidence. It is conceded that the evidence of both the defendant and her husband directly supported the defendant’s claim; but it is urged that the verdict and judgment ought to be set aside by this court for the reason that such evidence was contradictory, and that the circumstances surrounding the transaction indicate that the defendant was not entitled to her verdict. We are of the opinion that, in these circumstances, this court is not authorized to interfere with the judgment of the trial court. Where only the usual general grounds for new trial have been urged and there is some evidence to support the verdict, the discretion of the trial judge in overruling a motion for a new trial will not be controlled. Waller v. State, 23 Ga. App. 156 (97 S. E. 876); Page v. State, 23 Ga. App. 548 (99 S. E. 55).

Judgment affirmed.


Broyles, O. J., concurs. Bloodworlh, J., absent on account of illness.